Case 1:16-cv-09527-ER Document 38-6 Filed 11/21/19 Page 1 of 3




          EXHIBIT F
       Case 1:16-cv-09527-ER Document 38-6 Filed 11/21/19 Page 2 of 3

                                        CHANGING THE WAY THE WORLD RESOLVES CONFLICT


November 14, 2017                                                                  Via Email


Robert B. Davidson Esq.                      Gavin Kealey QC
JAMS                                         7 King’s Bench Walk
620 Eighth Avenue 34th Floor                 Temple, London EC4Y 7DS
New York, NY 10018                           United Kingdom
United States                                Tel: + 44 (0)20 7910 8300
T: (212) 607-2752                            Fax: + 44 (0)20 7910 8400
rdavidson@jamsadr.com                        GKealey@7kbw.co.uk


Re:       ExxonMobil Oil Corp v. TIG Insurance Company
          CPR File: G-18-13-G


Dear Messrs. Davidson and Kealey:

We hereby confirm that you have been appointed by the parties in the above matter (names and
contact information provided below) to serve as the two party-appointed members of the
arbitration panel for the above-mentioned dispute. The Panel Chair selection is pending.

You may consult with the parties only with respect to the selection of the Panel Chair.

Once the Chair is selected, CPR will send a letter to the complete Panel.

Sincerely yours,




Citlalli Grace, Esq.
Dispute Resolution Services Manager


Enclosure

cc:       Counsel (as listed below)

      For ExxonMobil Oil Corp:                     For TIG Insurance Company:

      Allan B. Moore                               Christopher E. Carroll
      Covington & Burling LLP                      Christopher C. Novak
      One City Center                              Heather E. Simpson
      850 Tenth Street, NW                         Jillian Dennehy
      Washington, DC 20001-4956                    Kennedys Law
      T: 202 662 5575                              120 Mountain View Boulevard
 Case 1:16-cv-09527-ER Document 38-6 Filed 11/21/19 Page 3 of 3


abmoore@cov.com                      P.O. Box 650
                                     Basking Ridge, New Jersey 07920
Donald Brown                         T: (908) 848-1250
Covington & Burling LLP              T: (908) 605-2974
One Front Street                     christopher.carroll@kennedyscmk.com
San Francisco, CA 94111              christopher.novak@kennedyscmk.com
United States                        heather.simpson@kennedyscmk.com
T: (415) 591-7063                    jillian.dennehy@kennedyscmk.com
dwbrown@cov.com

Nicholas M. Lampros
Covington & Burling LLP
1999 Avenue of the Stars
Los Angeles, CA 90067-4643
T: (424) 332-4755
nlampros@cov.com
